DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, the term “the protrusion area” lacks antecedent basis in the claim.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 13, & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raab (WO2019150187). 
With respect to claims 1 & 16, Raab teaches a hinge assembly (8-11) to connect a door (5/6) of a refrigerator with a main body of the refrigerator, comprising: a bracket (12, Fig.10) configured so that a surface of the hinge assembly is arranged at a lower part of the door (implied by Figs. 1-3); a shaft (52, Fig.10) configured to be coupleable to the bracket and which is configured to be a rotational shaft of the door; and a support member (13, Fig.9) rotatably arranged around the shaft (52) while the shaft is coupled to the door, the support member configured to be coupleable to and decoupleable from the bracket (implied by Fig. 7) by a 
With respect to claims 2 & 18, Raab teaches at least one from among the support member or the bracket comprises: an adjusting member (14, Fig.2) configured to vary the height of the support surface according to the rotation of the support member (p. 11, lines 32-36). 
With respect to claims 3 & 19, Raab teaches an adjusting member (14) that comprises: a first adjusting member (18, Fig.9) comprised in the support member (13); and a second adjusting member (20, Fig.10) comprised in the bracket (12) and configured to couple with the first adjusting member. 
With respect to claims 4 & 20, Raab teaches a first adjusting member (18) that comprises at least one coupling part (22, 27, 32, Fig.9), and the second adjusting member (20) comprises a plurality of coupling grooves (38-40/41-43, Fig.10) arranged to be stepped inward, wherein the at least one coupling part couples with at least one groove from among the plurality of coupling grooves. 
With respect to claim 5, Raab teaches a plurality of coupling grooves (38-40/38-40) that comprise: a first coupling groove (38/41); a second coupling groove (39/42); and a third coupling groove (40/43), wherein the first coupling groove, the second coupling groove and the third coupling groove are formed to be stepped from each other (Fig.10). 
With respect to claim 6, Raab teaches at least one coupling part (22, 27, 32) that comprises: a first coupling part (24) with a height corresponding to the first coupling groove 
With respect to claim 8, Raab teaches a support member (13) that comprises: a circular area (18, Fig.9) formed around the shaft; and the protrusion area (49) is formed to protrude from one side of the circular area (Fig. 9). 
With respect to claim 13, Raab teaches the bracket (12, Fig.3) that comprises: a vertical area configured to couple to the main body of the refrigerator (Fig.3); and a horizontal area (at 19) configured to connect with a lower part of the support member (13). 
With respect to claim 16, Raab teaches a refrigerator (1, Fig.1), comprising: a main body (2) with a storage compartment; at least one door (5/6) configured to open and close the storage compartment; and a hinge assembly (8-11) configured to connect the at least one door to the main body, wherein the hinge assembly comprises: a bracket (12, Fig.10) coupled to a surface of the main body, and configured so that the surface is arranged at a lower part of the at least one door (Figs. 1-3). 
With respect to claim 17, Raab teaches a refrigerator comprising: a plurality of doors (5 & 6) including the at least one door; and a plurality of hinge assemblies connecting each of the plurality of doors to the main body (p. 11, lines 21-23 & p. 12, lines 6-7). 
Claim Rejections - 35 USC § 103
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raab (WO2019150187).
With respect to claim 7, Raab doesn’t explicitly teach the first and second coupling grooves are stepped inward by 1mm relative to each other, and the second and third coupling groove are stepped inward by 1mm relative to each other. It would have been obvious matter of design choice to make the steps 1mm inward relative to each other, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 14, Raab doesn’t explicitly disclose the thickness of the protrusion is 0.5mm to 1.5mm. It would have been obvious matter of design choice to make the thickness 0.5mm to 1.5mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raab (WO2019150187) in further view of Kim (20180291669). Raab doesn’t explicitly teach the support member is comprised of polyoxymethylene material. Kim teaches a support member (430, Fig.18) made of polyoxymethylene material (par. 0258). It would have been obvious to one having ordinary skill in the art to comprise the support member of Raab of a polyoxymethylene (POM) material, as taught by Kim, in order to provide a sturdy, rigid material to support the door.  
Allowable Subject Matter
Claims 9-11 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/21/22 have been fully considered but they are not persuasive.  Said arguments have been addressed in the prior art rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637